Citation Nr: 1027582	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left knee lateral meniscus tear.

2.  Entitlement to an initial compensable evaluation for a neck 
sprain with residual mild cervicodynia.

3.  Entitlement to an initial compensable evaluation for 
thoracolumbar spine with disc bulging of L3-4 and L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut which in part, granted service connection for a left 
knee lateral meniscus tear. and assigned an initial disability 
rating of 10 percent, effective July 9, 2006; granted service 
connection for a neck sprain with residual mild cervicodynia and 
assigned an initial disability rating of 0 percent, effective 
July 9, 2006; and granted service connection for thoracolumbar 
spine with disc bulging of L3-4 and L4-5 and assigned an initial 
disability rating of 0 percent, effective July 9, 2006.  

Of preliminary importance, because the claims for higher ratings 
involve a request for higher ratings following the grant of 
service connection, the Board has characterized these claims in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for a previously service- connected 
disability). 


FINDINGS OF FACT

1. The left knee has range of motion from 0 to 130 degrees with 
pain, a history of surgery to repair a meniscus tear, and 
reported instability, but without evidence of additional 
limitation of motion due to pain, weakness, lack of endurance or 
incoordination.

2.  Neck sprain with residual mild cervicodynia is manifested by 
pain and a range of motion of 0 to 38 degrees.

3.  Degenerative changes of the thoracolumbar spine with disc 
bulging L3-4, L4-5 are manifested by mild pain and stiffness at 
the end points.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for left knee lateral meniscus tear have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Code 5003-5260, 5261 (2009). 

2.  The criteria for an initial 10 percent evaluation for a neck 
sprain with residual mild cervicodynia have been met.  38 
U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2009); C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2009). 

3.  The criteria for an initial 10 percent evaluation for 
thoracolumbar spine with disc bulging of L3-4 and L4-5have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2009); 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2006, prior to 
the date of the issuance of the appealed November 2006 rating 
decision.  The Board further notes that this letter notified the 
Veteran that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded a VA examination in October 2006 
that was fully adequate for the purposes of rendering this 
decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
appellant has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to an initial rating in excess of 10 percent for 
left knee lateral meniscus tear.

Specific Legal Criteria-Knee

In the November 2006 rating decision, the RO, in part, granted 
service connection for left knee lateral meniscus tear and 
assigned an initial disability rating of 10 percent, effective 
July9, 2006.  The disorder was rated under 38 C.F.R. § 4.130, 
Diagnostic Code 5259.  

Under Diagnostic Code 5259, a 10 percent rating is assigned for 
symptomatic removal of semilunar cartilage. 

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, is rated as 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009)).

Under Diagnostic Code 5260, limitation of flexion of either leg 
to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 
percent rating requires flexion limited to 45 degrees. A 20 
percent rating requires flexion limited to 30 degrees.  A maximum 
30 percent rating requires flexion limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009)).

Under Diagnostic Code 5261, limitation of extension of either leg 
to 5 degrees warrants a noncompensable (0 percent) rating. A 10 
percent rating requires extension limited to 10 degrees.  A 20 
percent rating requires extension limited to 15 degrees.  A 30 
percent rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees.  A 
maximum 50 percent rating requires extension limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)).

Standard knee range of motion is from 0 degrees (extension) to 
140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II (2009)).

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  The VA General Counsel has further held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996). 

Service treatment records show that in April 2004 the Veteran 
presented with persistent left knee pain that began in 2002.  He 
had range of motion from 5 to 120 degrees with tenderness at the 
margin of flexion.  The diagnosis was meniscal derangement 
synovitis left knee. 

In June 2005, he presented for evaluation.  The Veteran reported 
that he injured his knee in 2002 when he was running and the road 
gave out.  He reinjured his knees in 2003 and 2004.  On 
examination, there was no crepitus, laxity, swelling, redness or 
edema.  He had negative anterior and posterior drawer signs.  He 
had mild tenderness to palpitation on the left knee above the 
patella.  Muscle strength was 5/5.  Flexion was to 135 degrees 
and extension was 0.  The Physical Evaluation Board (PED) 
determined that the Veteran was fit for duty.

A January 2006 MRI demonstrated intact collateral ligaments, 
unremarkable patellofemoral joint, unremarkable bone and 
articular cartilage and intact cruciate ligaments.  There was a 
suggestion of a very subtle tear involving the extreme posterior 
horn of the lateral meniscus.  The medial meniscus was normal.

In January 2006 the Veteran underwent a consultation at Yale 
Sports Medicine.  The physician noted that two previous MRI's of 
the left knee were inconclusive.  On the MRI's there were no 
signs of appreciable significant signal change of the meniscus 
and no cartilage defect.  On examination, his range of motion was 
0 to 140 degrees flexion with no pain at terminal flexion and 
extension.  The physician noted that the Veteran chose to proceed 
with operative intervention.

An August 2006 physiatry consultation note reported that the 
Veteran desired to wear a left knee brace for weight bearing 
activities other than walking due to discomfort and instability.   
On examination, there was no ligament instability.

The Veteran underwent a VA examination in October 2006.  The 
examiner noted that the knee was initially injured in January 
2002 while running.  He eventually underwent arthroscopic surgery 
in January 2006 for debridement of cartilage, fat pad and plica.  
He currently experienced pain at a 2 out of 10 level but had very 
brief flare-ups where he could not walk.  He reported sometimes 
feeling and hearing a snapping sound in his knee which felt like 
it locked but he immediately recovered.  There were no 
limitations on his activities of daily living.  He used a brace 
when necessary when he thought he would do some strenuous 
activity that might stress his knee.  Otherwise he used no 
assistive devices.  An X-ray of the left knee was unremarkable.  
On examination, he had a normal gait without assistive devices.  
Overall his musculoskeletal system was unremarkable with good 
symmetric strength and range of motion of major joints.  There 
was no loss of sensation.  Flexion was 0 to 130 degrees with 
minimal pain and stiffness at end point degrees.  Extension was 0 
degrees.  Mild crepitus and popping was noted with flexion and 
extension.  Varus/vulgus with no motion.  Lachman's drawer and 
McMurray testing was negative.  DeLuca testing showed no change 
in range of motion, pain or endurance after 5 repetitions.  The 
diagnosis was tear of the left lateral meniscus with chronic pain 
and surgical intervention.  There was mild functional impairment.

The Board finds that entitlement to an initial evaluation in 
excess of 10 percent is not warranted for the left knee 
disability.

The Veteran is already in receipt of a 10 percent evaluation 
under the rating code for removal of the semilunar cartilage.  
This is the highest evaluation available under this rating code.  
38 C.F.R. § 4.71a, Code 5259.  A 20 percent evaluation is 
available for dislocation of the semilunar cartilage.  However, 
while the January 2006 MRI demonstrated evidence of a very subtle 
torn meniscus, there was no evidence of dislocated semilunar 
cartilage along with frequent episodes of locking, pain, and 
effusion into the joint, which is required for a 20 percent 
rating under Diagnostic Code 5258.  For example, the May 2002 and 
January 2006 X-rays noted there was no effusion.  Further, the X-
rays did not indicate any impairment of the tibia and fibula.

The rating codes for limitation of extension and flexion also 
fail to show that an initial evaluation in excess of 10 percent 
is warranted.  Every examination shows that the Veteran has full 
extension of the left knee, which precludes a compensable 
evaluation under this rating code.  38 C.F.R. § 4.71a, Code 5261.  
The examination which revealed the most limitation of flexion was 
the April 2004 service treatment record, which showed that 
flexion was limited to 120 degrees.  However, this is still short 
of the 60 degrees of flexion required for even a zero percent 
evaluation under this rating code.  38 C.F.R. § 4.71a, Code 5260.  
The October 2006 VA examination also noted increased pain on 
repetition but without additional limitation of the range of 
motion, and without increased weakness, decreased endurance or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, there 
is no basis for an evaluation of more than 10 percent based on 
limitation of motion at any point since the effective date of 
service connection.

The Board has considered entitlement to a higher initial 
evaluation based on impairment of the knee due to recurrent 
subluxation or instability.  Although the Veteran wore a knee 
brace for weight bearing activities other than walking due to 
discomfort and instability, there has been no clinical evidence 
of instability as the October 2006 VA examination demonstrated 
varus/vulgus with no motion and negative Lachman's drawer and 
McMurray testing.  Accordingly, a separate 10 percent evaluation 
for instability under 38 C.F.R. § 4.71a, Code 5257, is not in 
order.

An evaluation under 38 C.F.R. § 4.71a, Code 5259 requires 
consideration of sections 4.40 and 4.45 because removal of the 
semilunar cartilage may result in complications producing loss of 
motion. VAOPGCPREC 9-98. However, while the evidence shows 
painful motion of the left knee, a separate evaluation is not 
warranted because, as previously discussed, the pain does not 
result in limitation of motion to even the criteria required for 
a zero percent rating under 38 C.F.R. § 4.71a, Codes 5260, 5261.  
This also precludes separate evaluations for loss of both 
extension and flexion of the knee.  VAOPGCPREC 9-04. 

The preponderance of the evidence is against the assignment of an 
initial evaluation in excess of 10 percent for the service 
connected left knee lateral meniscus tear at any time since the 
effective date of service connection.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21. 

Finally, the Board has considered whether "staged" ratings are 
appropriate. See Fenderson, supra.  The record, however, does not 
support assigning different percentage disability ratings during 
the period in question.  The 10 percent rating has been in effect 
since the effective date of service connection for this 
disability, and at no time has it been medically demonstrated 
that it has warranted any higher rating.  Therefore, there is no 
basis for staged ratings in the present case.


II.  Entitlement to an initial compensable evaluation for a neck 
sprain with residual mild cervicodynia.

Specific Legal Criteria-Neck and Back

The Veteran is currently rated at 0 percent under Diagnostic Code 
5237 for his cervical and thoracolumbar spine disorders.  

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
See 38 C.F.R. § 4.31 (2009). 

Regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the thoracic, lumbar, and 
cervical spine.  Effective from September 26, 2003, disabilities 
of the spine are rated under the General Rating Formula for 
Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes).

The amended rating criteria now define normal range of motion for 
the various spinal segments for VA compensation purposes.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
is zero to 45 degrees, and left and right lateral rotation is 
zero to 80 degrees.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).

The criteria for a 40 percent rating are: unfavorable ankylosis 
of the entire cervical spine.  The criteria for a 30 percent 
rating are: forward flexion of the cervical spine 15 degrees or 
less; or, favorable anklyosis of the entire cervical spine.  A 20 
percent rating is warranted for: forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees.  A 10 percent rating is provided for: 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees.

The fact that these criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The Board finds that the criteria for an initial 10 percent 
evaluation, for the service connected neck sprain with residual 
mild cervicodynia, have been met. 

Service treatment records demonstrate that in April 2004, May 
2004 and August 2004, the Veteran presented with complaints of 
dull, moderate to severe cervical pain that was associated with 
activities.  Cervicothoracic range of motion was 85 percent of 
normal with focal tenderness to direct palpitation noted at the 
left cervicothoracic region.  The differential diagnosis included 
cervical spondylitis, cervical central stenosis and cervical 
facet syndrome.

An August 2005 CT scan of the cervical spine revealed upper 
cervical straightening and mild cervical dextroscoliosis.

October 2006 X-rays demonstrated an unremarkable view of the 
cervical spine.

The Veteran underwent a VA examination in October 2006.  The 
examiner noted that past tests showed evidence of spasm but no 
disc bulges or herniations.  Currently his pain was either barely 
noticeable or at a 0-1 out of 10.  He had no flare ups, weakness, 
stiffness, swelling, heat and redness, instability, locking or 
fatigability.  There was no limitation of his activities of daily 
living and no incapacitating episodes.  Forward flexion was 0 to 
45 degrees with mild pain and stiffness at the end point degrees.  
Extension was 0 to 45 degrees.  Left and right lateral flexion 
were 0 to 45 degrees.  Left and right lateral rotation were 0 to 
80 degrees.  DeLuca revealed mildly increased pain and stiffness 
but no further limitation of range of motion or endurance after 5 
repetitions.  There were no muscle spasms or weakness and his 
sensory examination was intact.  The diagnosis was a neck sprain 
with middle cervicodynia.

As noted above, to warrant a compensable evaluation, the Veteran 
would have to be found to have forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees, 
which would be a mild limitation of motion.  Reviewing the 
relevant evidence of record, the service treatment records from 
April 2004, May 2004 and August 2004 demonstrate that the range 
of motion was 85 percent of a normal range of motion.  As noted 
above, the normal range of motion is 0 to 45 degrees flexion.  85 
percent of a normal range of motion equates to 38 degrees of 
flexion and extension which warrants an initial 10 percent 
disability evaluation.

For an initial evaluation of more than 10 percent, there would 
need to be evidence of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphyosis.

The record does not contain evidence of any limitation of motion 
or spasm or guarding severe enough to result in abnormal gait 
and, as such, the general rating criteria do not entitle the 
Veteran to an initial rating in excess of 10 percent.  As 
cervical spine flexion was greater than 30 degrees, an initial 
evaluation of more than 10 percent is not warranted under the 
general rating criteria.  As noted, the current general rating 
formula provides for disability ratings without regard to 
symptoms such as pain, stiffness, or aching. 

The Board has considered the application of a higher rating based 
on functional loss due to pain on use or due to flare- ups as 
required under DeLuca, 8 Vet. App. 202.  However, as the October 
2006 examiner stated that there was no additional limitation 
after repetitive motion, a higher rating is not warranted on this 
basis.

Thus, for all the foregoing reasons, the Board finds that an 
initial 10 percent, but no higher, rating for a neck sprain with 
residual mild cervicodynia, is warranted.


III.  Entitlement to an initial compensable evaluation for 
thoracolumbar spine with disc bulging of L3-4 and L4-5.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a (2009).

Notes appended to the rating formula for diseases and injuries of 
the spine specify that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of motion" 
refers to "the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by VA, 
are the maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4). 
Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Spine conditions rated under Diagnostic Code 5243, for 
intervertebral disc syndrome, may be rated alternatively based on 
incapacitating episodes.  The criteria provide for a 10 percent 
rating where intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A 20 
percent rating was warranted where incapacitating episodes have a 
total duration of at least two weeks but less than 4 weeks during 
the past 12 months.  "Incapacitating episodes" was defined in 
Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Note (2) also allowed 
the Veteran to be rated separately for musculoskeletal and 
neurological manifestations under appropriate Diagnostic Codes if 
it would result in a higher combined evaluation for the 
disability. 

The Board finds that the criteria for an initial 10 percent 
evaluation for the service connected thoracolumbar spine with 
disc bulging of L3-4 and L4-5, have been met. 

Service treatment records include an August 2005 MRI of the 
lumbar spine which revealed minimal bulges at L3-4 and L4-5.  An 
MRI of the thoracic spine revealed mild degenerative disc 
disease.

The Veteran underwent a VA examination in October 2006.  The 
examiner noted that the tests showed mild degenerative changes of 
the thoracolumbar spine with minimal disc bulging with no 
herniations and no compromising of the spinal canal.  He had 
minor flare-ups of pain with no appreciable decrease of range of 
motion.  He was able to do activities of daily living 
independently.  On examination, forward flexion was 0 to 90 
degrees with mild pain and stiffness at the end point degrees.  
Extension was 0 to 30 degrees with mild pain and stiffness at the 
end point degrees.  Left and right lateral flexion was 0 to 30 
degrees.  Left and right lateral rotation was 0 to 30 degrees.  
Sensory, reflexes, motor and strength were non-focal, symmetric 
and within normal limits.  DeLuca testing revealed mildly 
increased pain and stiffness but no further limitation of range 
of motion and no lack of endurance after 5 repetitions.  There 
were no spasms or weakness.  The diagnosis was minimal 
degenerative changes of the thoracolumbar spine with disc bulging 
L3-4, L4-5 with mild functional impairment.

As noted above, the findings of the October 2006 VA examination 
have not demonstrated any limitation of motion of the 
thoracolumbar spine as the range of motion is normal.  As such, a 
compensable initial evaluation under Diagnostic Code 5237 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

However, the Board notes that with any form of arthritis, painful 
motion is an important factor.  It is the intention of the rating 
schedule to recognize actually painful, unstable or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 
4.59 (for painful motion) is in order where arthritis is 
established by X-ray findings and no actual limitation of motion 
of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Where compensable limitation of 
motion is demonstrated in the joint, the Lichtenfels rule is not 
applicable. 

The Board finds that the Veteran is entitled to an initial 
disability rating of 10 percent for thoracolumbar spine with disc 
bulging of L3-4 and L4-5for the entire evaluation period.  In 
this regard, the Board notes that the Veteran has consistently 
asserted that he experiences constant pain in his back. 
Additionally, while his limitation of motion was within normal 
limits, the October 2006 VA examination also noted that he 
experienced mild pain and stiffness at the end point degrees.  
While per Deluca, there was no additional functional imitation, 
he did have increased pain and stiffness on repetition and the 
examiner described mild functional impairment.   When taking the 
Veteran's subjective complaints of pain into account and the mild 
effect the Veteran's disability has on his day to day life noted 
by the VA examiner, the Board finds that the Veteran's DJD of the 
lumbar spine disability more nearly approximates pain on motion 
than asymptomatic.

Consideration has been given to assigning a disability evaluation 
under Diagnostic Code 5243 for IVDS.  However, the Board finds 
that there is no evidence that the Veteran has IVDS.  Also, there 
is no evidence that the Veteran has experienced incapacitating 
episodes.  Therefore an evaluation under Diagnostic Code 5253 is 
not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular Considerations

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's left knee, neck and 
thoracolumbar spine is appropriately contemplated by the rating 
schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.  


ORDER

Entitlement to an initial rating in excess of 10 percent for left 
knee lateral meniscus tear is denied.

Entitlement to an initial 10 percent evaluation for a neck sprain 
with residual mild cervicodynia is granted, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent evaluation for thoracolumbar 
spine with disc bulging of L3-4 and L4-5 is granted, subject to 
the law and regulations governing the award of monetary benefits.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


